--------------------------------------------------------------------------------

Exhibit 10.37

 
*The identity of the counterparty to this Agreement and certain other pieces of
information that could reasonably be expected to identify the counterparty to
this Agreement have been omitted pursuant to a request for confidential
treatment and have been filed separately with the U.S. Securities and Exchange
Commission.


**Quantitative information contained in Sections IV(c) of this Agreement and in
Paragraphs 1 and 9 of Exhibit A to this Agreement has been omitted pursuant to a
request for confidential treatment and has been filed separately with the U.S.
Securities and Exchange Commission.


***Paragraphs 5 and 7 of Exhibit A to this Agreement have been omitted in their
entirety pursuant to a request for confidential treatment and have been filed
separately with the U.S. Securities and Exchange Commission.




RESEARCH AGREEMENT




THIS AGREEMENT, made as of the 13th day of December, 2007 (the “Effective
Date”), by and between *, a Delaware corporation with a principal place of
business at * and OcuSense, Inc. (“Contractor”), a Delaware corporation having
its principal place of business at 12707 High Bluff Dr, Suite 200, San Diego,
California 92130.




WITNESSETH:


WHEREAS, * and Contractor desire to engage in research regarding the clinical
validation of Contractor’s TearLab™ system for the measurement of osmolarity in
the tear film (“TearLab™ System”); and


WHEREAS, * and the Contractor desire to engage in such research in accordance
with the terms and conditions contained herein.


NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
herein, it is agreed by and between * and Contractor as follows:




SECTION I
NATURE OF RESEARCH


* and Contractor shall engage in research regarding Contractor’s TearLab™ System
via validation activities and clinical studies of osmolarity in ocular tears as
set forth in Exhibit A (the “Research”). * and Contractor agree to use their
commercially reasonable efforts on and to keep each other informed regarding the
Research. * and Contractor agree that all Research shall be performed in
accordance with Good Clinical Practices and all applicable laws and regulations.
Exhibit A is incorporated into this Agreement and made an essential part of this
Agreement by this reference.

 
1

--------------------------------------------------------------------------------

 
 
SECTION II
TIME DEVOTED TO RESEARCH


The parties agree that the amount of time devoted by Contractor in performance
of Research will be entirely within the control of Contractor, and that the
amount of time devoted by * in performance of the Research will be entirely
within the control of *.




SECTION III
PAYMENT


* will pay Contractor as set forth in Exhibit A. Such payment shall be made
within thirty (30) days of *’s receipt of Contractor’s invoice.




SECTION IV
TERM AND TERMINATION


This Agreement shall begin on the Effective Date and shall expire on December
31, 2009. Notwithstanding the above, the Agreement may be terminated as follows:


(a)
In the event that any material term or condition of this Agreement is breached
by either party, the non-breaching party upon thirty (30) days’ written notice
to the other may terminate this Agreement. If any such breach is corrected
within the applicable notice period, this Agreement shall continue in force.



(b)
* may terminate this Agreement at any time and for any reason upon written
notice to Contractor. Upon such termination of the Agreement, * shall be
entitled to retain all beta units of the TearLab™ System and associated test
cards set forth in Paragraph 5 of Exhibit A and use such units solely for *’s
internal business purposes.



(c)
Contractor may terminate the Agreement for safety reasons associated with the
Research upon written notice to *. In the event of such termination by
Contractor, *’s option set forth in Paragraph 9 of Exhibit A shall survive the
termination by thirty (30) days. In the event of such termination by Contractor
before the beginning of the Contractor clinical studies set forth in Paragraph 1
of Exhibit A, Contractor shall refund $** to *. In the event of such termination
by Contractor before delivery of all beta units of the TearLab™ System and
associated test cards as set forth in Paragraph 5 of Exhibit A, Contractor shall
refund to * a pro rata portion of the $** payment made by * for the beta
TearLab™ System and associated test cards. For the purposes of any such refund,
$** shall be allocated to the beta TearLab™ Systems ($** per unit), and $**
shall be allocated to the associated test cards ($** per unit).


 
2

--------------------------------------------------------------------------------

 
 
**Quantitative information contained in Section IV(c) has been omitted pursuant
to a request for confidential treatment and has been filed separately with the
U.S. Securities and Exchange Commission.


 
(d)
In the event of any termination of this Agreement other than material breach by
Contractor, all rights of * and obligations of Contractor under Paragraphs 2, 3,
4, and 6 of Exhibit A shall terminate.



 
(e)
In the event of any termination of this Agreement other than material breach by
*, all rights of Contractor and obligations of * under Paragraph 7 of Exhibit A
shall terminate.





SECTION V
INDEPENDENT CONTRACTOR


In the performance of the Research, the status of the parties, including their
respective employees and agents, shall be that of independent contractors and
not as employees or agents, or fiduciaries of the other party, and as such each
party shall have no right to make any commitments for or on behalf of the other
party. Nothing in this Agreement shall create any association, partnership, or
joint venture between the parties.




SECTION VI
CONFIDENTIALLITY AND DOCUMENTS


The parties entered into a confidentiality agreement dated November 26, 2007
regarding the potential use of the TearLab™ System in * and Contractor clinical
studies of osmolarity in ocular tears (the “Confidentiality Agreement”). The
parties hereby agree that the Confidentiality Agreement shall be applicable to
the Research and this Agreement; provided, however that the permitted use by *
and Contractor as receiving parties of the Confidential Information of the other
party shall include the use of Confidential Information of the other party to
the extent necessary for the purposes of this Agreement.


Each party shall maintain records, in sufficient detail and in good scientific
manner appropriate for patent and regulatory purposes, which shall be complete
and accurate and shall fully and properly reflect all work done and results
achieved in the performance of the Research. Each party shall maintain such
records and all Confidential Information of the other party contained therein in
confidence in accordance with the Confidentiality Agreement. Subject to the
terms and conditions of this Agreement, all files, records, documents, and other
materials prepared by a party in connection with the Research are and shall
remain the exclusive property of such party.

 
3

--------------------------------------------------------------------------------

 
 
Except as expressly provided in this Agreement, nothing contained herein shall
be construed as conferring any license or other rights by implication, estoppel
or otherwise. Without limiting the generality of the non-use restrictions set
forth in the Confidentiality Agreement, neither party shall (or cause, assist or
permit any third party to): (a) use the Confidential Information of the other
party, or any data, information or materials derived directly therefrom, to
reproduce, generate, create or produce, through reverse-engineering or
otherwise, the technology of the party or any derivatives thereof, or (b) file,
prosecute, or maintain, in any country, any patent application which directly
claims, uses, or relies for support upon the Confidential Information of the
other party, or any data, information or materials derived directly therefrom.
For sake of clarity, the exceptions to the obligations of confidentiality and
non-use assumed by the parties on page 2 of the Confidentiality Agreement are
applicable to the immediately preceding sentence.




SECTION VII
INDEMNIFICATION


Contractor shall indemnify, defend, and hold * harmless from and against all
third party claims and actions, and all expenses incidental to such claims or
actions, including reasonable attorney’s fees, based upon or arising out of
damage to property or injuries or death to persons or other tortious acts
directly caused or contributed to by Contractor or anyone acting under its
direction or control, or on its behalf in the course of the Research provided
Contractor’s aforesaid indemnity and hold harmless agreement shall not be
applicable to the extent any such claims or actions are based upon the
negligence or intentional malfeasance of *.


* shall indemnify, defend, and hold Contractor harmless from and against all
third party claims and actions, and all expenses incidental to such claims or
actions, including reasonable attorney’s fees, based upon or arising out of
damage to property or injuries or death to persons or other tortious acts caused
or contributed to by * or anyone acting under its direction or control, or on
its behalf in the course of the Research provided *’s aforesaid indemnity and
hold harmless agreement shall not be applicable to the extent any such claims or
actions are based upon the negligence or intentional malfeasance of Contractor.
 
 
SECTION VIII
NOTICE


For the purposes of this Agreement, notices and demands shall be deemed given
when received at the following address:


To *:
*
           
To Contractor:
 
OCUSENSE, INC.
   
12070 High Bluff Dr., Suite 200
   
San Diego, California 92130
   
Attention:
Eric Donsky, CEO


 
4

--------------------------------------------------------------------------------

 
 
Either party may change such address by giving the other party notice of such
change in the aforesaid manner, except notices of changes of address shall only
be effective upon receipt.




SECTION IX
SEVERABILITY


The invalidity of any such provision or provisions of this Agreement shall not
affect any other provisions of this Agreement, which shall remain in full force
and effect, nor shall the invalidity of a portion of any provision of this
Agreement affect the balance of such provision.




SECTION X
REMEDIES


Nothing in the Agreement shall be construed to limit the parties’ remedies at
law or in equity.




SECTION XI
INSURANCE


Contractor and * shall maintain at their expense appropriate insurance or
self-insurance adequate to meet their respective obligations under Section VII
hereinabove. Each party shall furnish certificates of insurance showing
compliance with the foregoing requirement upon the other party’s written
request.




SECTION XII
FORCE MAJEURE


Neither party shall be responsible or liable for its failure to perform its
obligations during any period in which such performance is prevented by acts of
God, fire, flood, war, embargo, strikes, explosion, riots, or laws, rules,
regulations, instructions, or orders of any governmental authority not brought
on by the party unable to perform.




SECTION XIII
MISCELLANEOUS


No provisions of this Agreement may be modified, waived, or discharged unless
such modification, waiver, or discharge is agreed to in writing signed by
officers of Contractor and *. No waiver by either party hereto at any time of
any breach by the other party hereto or of compliance with any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreement or representations, oral, or otherwise,
express or implied, have been made by either party with respect to the subject
matter hereof that are not set forth expressly in this Agreement (other than the
Confidentiality Agreement.) This Agreement shall be governed by and construed in
accordance with the laws of the State of *. This Agreement supersedes, amends,
restates and replaces any prior agreement(s) entered into between Contractor and
* relating to the subject matter hereof, and all such prior agreement(s) are
hereby canceled and terminated and are of no further force of effect, with the
exception that the Confidentiality Agreement shall remain in effect in
accordance with its terms and shall apply to the Research and this Agreement.
Except as otherwise specifically provided herein, neither party shall assign
this Agreement or any rights hereunder without the consent of the other party,
such consent to not be unreasonably withheld, and any attempted or purported
assignment without such consent shall be void, except that either party may
assign this Agreement without the other party’s consent to any parent,
affiliate, or subsidiary of such party, or in connection with a merger,
acquisition, sale of controlling interest, or similar event. This Agreement
shall otherwise bind and inure to the benefit of the parties hereto and their
respective successors and assigns. NEITHER PARTY SHALL BE LIABLE TO THE OTHER
PARTY OR ANY THIRD PARTY IN ANY MANNER, UNDER ANY THEORY OF LIABILITY, WHETHER
IN CONTRACT, TORT (INCLUDING WITHOUT LIMITATION NEGLIGENCE), INDEMNITY, BREACH
OF WARRANTY OR OTHER THEORY, FOR ANY INDIRECT, CONSEQUENTIAL, INCIDENTAL,
EXEMPLARY, PUNITIVE, STATUTORY OR SPECIAL DAMAGES ARISING IN CONNECTION WITH
THIS AGREEMENT, INCLUDING LOST PROFITS AND LOSS OF DATA, REGARDLESS OF WHETHER
SUCH PARTY WAS ADVISED OF OR WAS AWARE OF THE POSSIBILITY OF SUCH DAMAGES.

 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties as of the date first above written.




*


By:
     
*
   
*
 
Date:
12-13-07
 



OCUSENSE, INC.


By:
“Eric Donsky”
   
Eric Donsky
   
Chief Executive Officer
 
Date:
12-13-07
 



 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT A




1)
* shall pay Contractor $** for (a) the support of Contractor clinical studies of
osmolarity in ocular tears using Contractor’s TearLab™ System, including without
limitation the study entitled “A Prospective Study to Establish Normative
Values, Demographic Variations, Referent Diagnostic Values, Disease Severity
Correlations for Dry Eye Disease, and Tearlab Osmometry” ($**) and (b) the items
outlined in Paragraph 5 ($**). Contractor shall invoice * for such payment upon
execution of this Agreement.



**Quantitative information contained in Paragraph 1 has been omitted pursuant to
a request for confidential treatment and has been filed separately with the U.S.
Securities and Exchange Commission.


2)
Contractor agrees that * shall be the sole third party corporate sponsor of such
Contractor clinical studies and that * shall receive appropriate acknowledgement
in the publication of such studies.



3)
Contractor agrees to provide *, under the confidentiality terms of the
Agreement, access to all data at the completion of the supported clinical
studies described in Paragraph 1 above. * shall have the right to use such data
solely for the purposes of evaluating same in connection with consideration of a
continuing business relationship with Contractor relating to the results of the
Research. * shall not make any other use of such data without the prior written
consent of Contractor.



4)
* shall be the only third party corporate institution to have access to the data
described in Paragraph 3 above prior to the publication of the data.
Notwithstanding the foregoing, * agrees that such data can be shared with and
presented by corporate entities that do not compete with * in the field of
ophthalmology (or their Key Opinion Leaders) for the purpose of supporting
product launch of the TearLab™ System.



***Paragraph 5 in its entirety has been omitted pursuant to a request for
confidential treatment and has been filed separately with the U.S. Securities
and Exchange Commission.


6)
Contractor agrees to provide * with a limited exclusive access to Contractor’s
TearLab™ System solely as follows: Until FDA clearance of the first 510(k) for
Contractor’s TearLab™ System osmolarity equipment, Contractor agrees that *
shall be only third party corporate entity that will have access to the beta
units of the TearLab™ System osmolarity equipment for the purpose of conducting
dry eye clinical studies for the commercial development of therapeutic compounds
indicated for the treatment of dry eye in countries where the TearLab™ System is
not approved for commercial sale and use. Contractor reserves the right to
provide third parties with access to Contractor’s TearLab™ System in any manner
that does not conflict with the foregoing restriction, including without
limitation (a) providing commercial units of Contractor’s TearLab™ System to any
third parties in countries where Contractor’s TearLab™ System is approved for
commercial sale and use, (b) providing access to Contractor’s TearLab™ System to
any academic or other non-profit institutions (but not for the purpose of
participating in dry eye clinical studies of a third party for the commercial
development of therapeutic compounds indicated for the treatment of dry eye),
and (c) providing access to the beta units of the TearLab™ System to any third
party, including countries where the TearLab™ System is not approved for
commercial sale and use, for any purpose other than conducting clinical studies
for the commercial development of therapeutic compounds indicated for the
treatment of dry eye.


 
7

--------------------------------------------------------------------------------

 
 
***Paragraph 7 has been omitted in its entirety pursuant to a request for
confidential treatment and has been filed separately with the U.S. Securities
and Exchange Commission.


8)
If * desires to publish or make public any results of the Research or any data
disclosed by Contractor to * under Paragraph 3 above, * shall first submit to
Contractor for comment any such proposed manuscript or public release of
information at least 45 days prior to its submission or release. No publication
or presentation shall be made unless and until all of Contractor’s comments on
the proposed publication or presentation have been considered by * and any
Contractor Confidential Information has been removed. If requested in writing by
Contractor, * shall withhold material from submission for publication or
presentation for an additional 90 days to allow for the filing of a patent
application or the taking of other measures to establish and preserve
Contractor’s proprietary rights. In any publication of studies described in
Paragraph 7, * shall acknowledge Contractor’s provision of the beta units.



9)
During the term of the Agreement, Contractor hereby grants * an option to enter
into a supply agreement for the purchase of up to ** commercial units of the
Contractor’s TearLab™ System and up to ** commercial units of the associated
test cards for use in * clinical studies at prices not to exceed $** per
commercial unit of the TearLab™ System and $** per commercial unit of the test
cards. *, in its sole discretion, shall exercise this option via written notice
to the Contractor. Upon receipt of such notice, * and Contractor shall negotiate
in good faith an appropriate supply agreement for such TearLab™ Systems and test
cards with estimated quantity forecasts and other commercially reasonable terms
and conditions.



**Quantitative information contained in Paragraph 9 has been omitted pursuant to
a request for confidential information and has been filed separately with the
U.S. Securities and Exchange Commission.
 
 
 8

--------------------------------------------------------------------------------